DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 08/11/2020 and 05/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of Claims 1-8 and 15-19 in the reply filed on 06/30/2022 is acknowledged.

Claim Objections
Claims 1 and 17 objected to because of the following informalities:  
Claim 1: no clear description on whether the correspondent and utterer terminals are different local devices, server, etc.
Claim 17: Examiner understands there is missing a transition phrase such as: “based on”, “using”, “on the basis of”, etc. Examiner is interpreting the claim as follows: 
17. The automatic interpretation apparatus of claim 15, wherein the sound synthesizer performs voice synthesis [based on / using / on the basis of] 
Appropriate correction is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seung (US 20170255616 A1).

As to independent claim 1, Seung teaches:
 An automatic interpretation method performed by a correspondent terminal communicating with an utterer terminal (see ¶ [0003]: “The present invention relates to automatic interpretation technology, and more particularly, to an automatic interpretation system and method for generating a synthetic sound having similar characteristics to those of an original speaker's voice.”), the automatic interpretation method comprising: 
receiving, by a communication unit, voice feature information about an utterer and an automatic translation result, obtained by automatically translating a voice uttered in a source language by the utterer in a target language, from the utterer terminal (see ¶ [0041-0042, and 0052]: “[0041] As shown in FIG. 1, an automatic interpretation system 100 includes a speech recognition module 110, an automatic translation module 120, and a speech synthesis module 130. […] [0042] The speech recognition module 110 receives an original speech signal of an original speech of a speaker (original speaker) and extracts characteristic information of the original speech from the received original speech signal. When the input of the speech of the original speaker is finished, the speech recognition module 110 extracts words and sentences recognized through a general speech recognition procedure and also extracts additional information. Here, the additional information may be pitch information, intensity information, speed information, and vocal tract characteristic information. […] [0052] … For example, the automatic translation module 120 may convert Korean text data into English text data through translation. […]”); and 
performing, by a sound synthesizer, voice synthesis on the basis of the automatic translation result and the voice feature information to output a personalized synthesis voice as an automatic interpretation result (see ¶ [0056]: “The speech synthesis module 130 generates and converts a synthetic sound of the translation for possessing characteristics similar to those of the original speaker's voice. […]”), wherein the voice feature information about the utterer comprises a hidden variable including a first additional voice result and a voice feature parameter and a second additional voice feature, which are extracted from a voice of the utterer (see ¶ [0042]: “[…] the speech recognition module 110 extracts words and sentences recognized through a general speech recognition procedure and also extracts additional information. Here, the additional information may be pitch information, intensity information, speed information, and vocal tract characteristic information.”).

As to independent claim 15, Seung teaches:
An automatic interpretation apparatus included in a correspondent terminal communicating with an utterer terminal (see [0109]: “An embodiment of the present invention may be implemented in a computer system…”), the automatic interpretation apparatus comprising:
a communication unit configured to receive voice feature information about an utterer and an automatic translation result, obtained by automatically translating a voice uttered in a source language by the utterer in a target language, from the utterer terminal (see ¶ [0041-0042, and 0052] citations as in claim 1 above); and
a sound synthesizer configured to perform voice synthesis on the basis of the automatic translation result and the voice feature information to output a personalized synthesis voice as an automatic interpretation result, wherein the voice feature information about the utterer comprises a hidden variable including a first additional voice result and a voice feature parameter and a second additional voice feature, which are extracted from a voice of the utterer (see ¶ [0042 and 0056] citation as in claim 1 above).

Regarding claim 3, Seung teaches all of the limitations as in claim 1. 
Seung further teaches:
wherein the second additional voice feature is extracted by the utterer terminal on the basis of a non-neural network algorithm (see ¶ [0051]: “[0051] The vocal tract characteristic extractor 115 extracts vocal tract characteristic parameters including Mel-frequency cepstral coefficient (MFCC), etc. from the original speech signal and stores the vocal tract characteristic parameters. As occasions demand, the vocal tract characteristic extractor 115 may also extract a characteristic parameter for glottal wave and store the extracted characteristic parameter. The extracted characteristic parameters are information corresponding to the tone of the original speaker.”). 

Regarding claim 4, Seung teaches all of the limitations as in claim 3. 
Seung further teaches:
wherein the non-neural network algorithm is an algorithm which analyzes a waveform feature repeatedly shown in the voice of the utterer (see ¶ [0051] citation as in claim 3. Here, the non-neural network algorithm (i.e., Mel-frequency cepstral coefficient) analyzes features extracted (i.e., tone of the speaker) repeatedly (i.e., across the waveform or original speech signal).). 

Regarding claim 5, Seung teaches all of the limitations as in claim 1. 
Seung further teaches:
wherein each of the first and second additional voice features is a voice feature associated with a tone or style of the voice of the utterer representing intonation, intensity, pitch, and speed of the voice of the utterer (see ¶ [0042]: “[…] the speech recognition module 110 extracts words and sentences recognized through a general speech recognition procedure and also extracts additional information. Here, the additional information may be pitch information, intensity information, speed information, and vocal tract characteristic information.”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seung (US 20170255616 A1) as applied to claim 1 and 15 above, and further in view of Jang (US 20190019500 A1). 

Regarding claim 2, Seung teaches all of the limitations as in claim 1. 
However, Seung does not explicitly teach, but Jang teaches:
wherein the hidden variable is extracted by the utterer terminal on the basis of a neural network algorithm (see ¶ [0111]: “[0111] FIG. 8 is a view showing an example of a neural network model where the acoustic parameter model training unit 57 included in FIG. 5 uses a target speaker speech feature and a multi-speaker speech feature.”). 
Seung and Jang are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seung to incorporate the teachings of Jang of wherein the hidden variable is extracted by the utterer terminal on the basis of a neural network algorithm which provides the benefit of improving training accuracy ([0115] of Jang).

Regarding claim 19, Seung teaches all of the limitations as in claim 15. 
Seung further teaches:
a first voice feature extractor configured to extract a hidden variable C, including a voice feature parameter B and a first additional voice feature A representing a tone feature of a correspondent utterer of the correspondent terminal, from a voice uttered by the correspondent utterer (see ¶ [ paragraph number ]: “[0010]: …extract at least one piece of characteristic information among pitch information, vocal intensity information, speech speed information, and vocal tract characteristic information of the original speech);
a second voice feature extractor configured to extract a second additional voice feature D representing a tone feature of the correspondent utterer from the voice uttered by the correspondent utterer on the basis of a non-neural network algorithm (see ¶ [ paragraph number ]: “[0010]: …extract at least one piece of characteristic information among pitch information, vocal intensity information, speech speed information, and vocal tract characteristic information of the original speech);
a sound recognizer configured to perform voice recognition on the voice uttered by the correspondent utterer to obtain a voice recognition result (see ¶ [ paragraph number ]: “[0010]... the system including: a speech recognition module configured to generate text data by performing speech recognition for an original speech signal of an original speaker and extract at least one piece of characteristic information”); and
an automatic interpreter configured to perform automatic translation on the voice recognition result to obtain an automatic translation result E, wherein the communication unit transmits the hidden variable C, the second additional voice feature D, and the automatic translation result E to the correspondent terminal so that the correspondent terminal performs the voice synthesis on the basis of the hidden variable C, the second additional voice feature D, and the automatic translation result E (see ¶ [0052] and [0109]: “[0052] The automatic translation module 120 translates the original speech using the speech recognition results of the speech recognition module 110. Specifically, the automatic translation module 120 generates a synthesis-target translation (translated text data) by translating the text data of the original speech signal generated by the speech recognition module 110 into another language. For example, the automatic translation module 120 may convert Korean text data into English text data through translation.. [0109] An embodiment of the present invention may be implemented in a computer system, e.g., as a computer readable medium. As shown in FIG. 7, a computer system 700 may include one or more of a processor 701, a memory 703, a user input device 706, a user output device 707, and a storage 708, each of which communicates through a bus 702.”).

However, Seung does not explicitly teach, but Jang teaches:
… on the basis of a neural network algorithm (see ¶ [0111] citation as in claim 2);
Seung and Jang are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seung to incorporate the teachings of Jang of wherein the hidden variable is extracted by the utterer terminal on the basis of a neural network algorithm which provides the benefit of improving training accuracy ([0115] of Jang).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seung (US 20170255616 A1) as applied to claim 1 and 15 above, and further in view of Matsoukas (US 10522134 B1). 

Regarding claim 6, Seung teaches all of the limitations as in claim 1. 
Seung further teaches:
wherein the outputting of the personalized synthesis voice as the automatic interpretation result comprises: 
JIM-0105-ET30encoding, by an encoder, the automatic translation result and the second additional voice feature to obtain and output an encoding result (see ¶ [0052-0053]: “[0052] The automatic translation module 120 translates the original speech using the speech recognition results of the speech recognition module 110. Specifically, the automatic translation module 120 generates a synthesis-target translation (translated text data) by translating the text data of the original speech signal generated by the speech recognition module 110 into another language. For example, the automatic translation module 120 may convert Korean text data into English text data through translation. [0053] At this point, the automatic translation module 120 may extract and store unit-specific correspondence information between the speech recognition results (the characteristic information of the original speech) and the translation results.”); 

However, Seung does not explicitly teach, but Matsoukas teaches:
normalizing, by a dimension normalizer, a data dimension of the encoding result and a data dimension of the hidden variable to the same data dimension (see Col 7, lines 19-31 and Col 22, lines 34-67: “(34) …For example, the speech-controlled device 110 may process audio data 111 into feature vectors (e.g., using an on-device AFE 256) and transmit the feature vector data to the server 120 across the network 199 for ASR processing. Feature vector data may arrive at the server 120 encoded, in which case it may be decoded prior to processing by the processor executing the speech recognition engine 258. […] (101) … The encoder 750 outputs the encoded feature vector y 710, which is a fixed length feature vector of length F. Thus, the user recognition feature extraction component 608 may include an encoder 750 that receives audio feature values for a particular utterance as input, and outputs a fixed length encoded feature vector y 710, which may be the user recognition feature/vector data 609. Thus, in certain system configurations, no matter how long the utterance is, or how many acoustic frames worth of feature values are input into the encoder 750, the output feature vector 710/609 will be of the same length, thus allowing for more ease of performing user recognition by the user recognition component 802. To allow for robust system operation a final vector 609 may include many dimensions (e.g., several hundred), thus providing many datapoints for downstream consideration.”); and 
decoding, by a decoder, the hidden variable and the encoding result normalized to the same data dimension to generate the personalized synthesis voice (see Fig. 4 and 8 and Col 7, lines 19-31: “(34)… Feature vector data may arrive at the server 120 encoded, in which case it may be decoded prior to processing by the processor executing the speech recognition engine 258. (82) A TTS component 414 may receive tagged text data from the command processor 290, so the TTS component 414 may synthesize speech corresponding to the text data. Speech may be synthesized by the TTS component 414 as described below with respect to FIG. 4…” Here, the TTS 414 (where the speech synthesis occurs), receives information related to the feature vector (which includes encoded speech data/features) via the Command Processor 290 (see Figs. 4 and 8).). 
Seung and Matsoukas are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seung to incorporate the teachings of Matsoukas of normalizing, by a dimension normalizer, a data dimension of the encoding result and a data dimension of the hidden variable to the same data dimension and decoding, by a decoder, the hidden variable and the encoding result normalized to the same data dimension to generate the personalized synthesis voice which provides the benefit of improving system performance (Col. 3, lines 3-7 of Matsoukas).

Regarding claim 18, Seung teaches all of the limitations as in claim 1. 
Seung further teaches:
wherein the sound synthesizer comprises:
an encoder configured to encode the automatic translation result and the second additional voice feature to obtain and output an encoding result see ¶ [0052-0053] citation as in claim 6 above);
However, Seung does not explicitly teach, but Matsoukas teaches:
a dimension normalizer configured to normalize a data dimension of the encoding result and a data dimension of the hidden variable to the same data dimension (see Col 7, lines 19-31 and Col 22, lines 34-67 citations as in claim 6 above); and
a decoder configured to decode the hidden variable and the encoding result normalized to the same data dimension to generate the personalized synthesis voice (see Fig. 4 and 8 and Col 7, lines 19-31 citations as in claim 6 above).
Seung and Matsoukas are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seung to incorporate the teachings of Matsoukas of normalizing, by a dimension normalizer, a data dimension of the encoding result and a data dimension of the hidden variable to the same data dimension and decoding, by a decoder, the hidden variable and the encoding result normalized to the same data dimension to generate the personalized synthesis voice which provides the benefit of improving system performance (Col. 3, lines 3-7 of Matsoukas).

Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seung (US 20170255616 A1) as applied to claim 1 and 15 above, and further in view of Chun (US 10522134 B1) and Anglin (US 20060031073 A1). 
Regarding claim 7, Seung teaches all of the limitations as in claim 1.  
However, Seung does not explicitly teach, but Chun teaches:
the method further comprising: 
in a case where a correspondent utterer of the correspondent terminal desires to change a tone of the voice, uttered by the utterer, to another tone, adjusting, by a first voice feature adjuster, a specific value of the hidden variable to update the hidden variable (see Col 1, lines 39-53, Col 3, lines 20-35, and Col 5, lines 28-32: “(4) … The speech synthesis engine includes a processor and is configured to receive input speech data from a speaker in a first language, and estimate, based on a universal speech model, a speaker transform representing speaker characteristics associated with the input speech data.  (7) … In some implementations, prosody information, such as pitch contour, phoneme durations, etc. can be imposed on the output speech. (8) In some implementations, it may be desirable to configure a speech synthesizer to closely resemble human voice in order to be effective. This can be achieved in various ways. In some implementations, synthesized speech can be created by using pieces of recorded human speech that are stored in a database. However, such systems can be limited by the size of the storage. Alternatively, a synthesizer can be configured to model human voice characteristics to produce a synthetic voice output. Various technologies using these two paradigms can include, for example, concatenative synthesis, unit selection synthesis, diphone synthesis, formant synthesis, articulatory synthesis, sine wave synthesis, and hidden Markov model (HMM) based synthesis. (17) The speech data 120 from the first speaker can also be analyzed to estimate a speaker transform 142 such that the speaker transform 142, when applied to speech parameters of the universal speech model 105, produces the speaker characteristics of the first speaker.”); 
Seung and with Chun are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seung to incorporate the teachings of Chun of in a case where a correspondent utterer of the correspondent terminal desires to change a tone of the voice, uttered by the utterer, to another tone, adjusting, by a first voice feature adjuster, a specific value of the hidden variable to update the hidden variable which provides the benefit of habving the ability to be configured to speak multiple languages with different voice characteristics (Col. 2, lines 25-39 of Chun).

However, Seung in combination with Chun do not explicitly teach, but Anglin teaches:
adjusting, by a second voice feature adjuster, a specific value of the second additional voice feature to update the second additional voice feature (see ¶ [0009 and 0012]: “[0009] … The input voice data is then analyzed for adjustable voice characteristics to determine basic voice qualities (e.g., pitch, breathiness, tone, speed; variability of any of these qualities, etc.) and to identify any "specialized speech patterns". Based upon this analysis, the characteristics of the voice utilized to read text appearing on the screen are modified to resemble the input voice data. This allows a user of the system to easily and automatically create a voice that is familiar to the user. [0012] …The concept described in connection with FIG. 1 includes the creation and storage of speech samples in a speech file; the analysis of the speech samples to identify personal voice characteristics of a person creating the speech sample; the identification of certain of the personal voice characteristics as representing any specialized speech patterns; and the creation of an output voice file which is adjustable to match the personal voice characteristics. Each of these steps is discussed in further detail below.”). 
Seung in combination with Chun and Anglin are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seung in combination with Chun to incorporate the teachings of Anglin of adjusting, by a second voice feature adjuster, a specific value of the second additional voice feature to update the second additional voice feature which provides the benefit of personalizing audio playback of screen reading systems ([0002] of Anglin).

Regarding claim 8, Seung in combination with Chun and Anglin teaches all of the limitations as in claim 7. 
Anglin further teaches:
wherein the outputting of the personalized synthesis voice as the automatic interpretation result comprises performing voice synthesis on the basis of the updated hidden variable and the updated second additional voice feature to output a personalized synthesis voice, having the other tone desired by the correspondent utterer, as the automatic interpretation result (see ¶ [0012 and 0014]: “[0012] …The concept described in connection with FIG. 1 includes the creation and storage of speech samples in a speech file; the analysis of the speech samples to identify personal voice characteristics of a person creating the speech sample; the identification of certain of the personal voice characteristics as representing any specialized speech patterns; and the creation of an output voice file which is adjustable to match the personal voice characteristics. Each of these steps is discussed in further detail below. [0014] At step 104, a speech analyzer analyzes the personal voice characteristics of the speech file in view of the customizable parameters and the various speech patterns with which the portions of the speech file correspond. The system is configured to extract the speech parameters of the speech file and store a record, in the form of a speech profile, identifying the various adjustable parameters associated with the speech pattern elements of the speech files. For example, when User A reads a portion of the predefined text that is correlated to excited speech, the speed of the actual speech, as well as the pitch of the actual speech, may rise to a higher level than would be used for "normal" or non-excited speech. […] The same process is followed for each of the various speech patterns that will be elicited by the pre-defined speech text, and the synthesized speech output by the system will be adjusted to match the characteristics of the actual speech. It is not the specific parameters used that defines the present invention; rather, it is the analysis of the input speech, based on one or more adjustable parameters, and the adjustment of synthesized speech to match those parameters that is at the heart of the present invention.”). 
Seung in combination with Chun and Anglin are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seung in combination with Chun to incorporate the teachings of Anglin of wherein the outputting of the personalized synthesis voice as the automatic interpretation result comprises performing voice synthesis on the basis of the updated hidden variable and the updated second additional voice feature to output a personalized synthesis voice, having the other tone desired by the correspondent utterer, as the automatic interpretation result which provides the benefit of personalizing audio playback of screen reading systems ([0002] of Anglin).

Regarding claim 16, Seung teaches all of the limitations as in claim 15.  
However, Seung does not explicitly teach, but Chun teaches:
 The automatic interpretation apparatus of claim 15, further comprising:
in a case where a correspondent utterer of the correspondent terminal desires to change a tone of the voice, uttered by the utterer, to another tone, a first voice feature adjuster configured to adjust a specific value of the hidden variable to update the hidden variable (see Col 1, lines 39-53, Col 3, lines 20-35, and Col 5, lines 28-32 citations of Chun as in claim 7 above); 
Seung and with Chun are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seung to incorporate the teachings of Chun of in a case where a correspondent utterer of the correspondent terminal desires to change a tone of the voice, uttered by the utterer, to another tone, adjusting, by a first voice feature adjuster, a specific value of the hidden variable to update the hidden variable which provides the benefit of habving the ability to be configured to speak multiple languages with different voice characteristics (Col. 2, lines 25-39 of Chun).

However, Seung in combination with Chun do not explicitly teach, but Anglin teaches:
a second voice feature adjuster configured to adjust a specific value of the second additional voice feature to update the second additional voice feature (see ¶ [0009 and 0012] citations of Anglin as in claim 7 above).
Seung in combination with Chun and Anglin are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seung in combination with Chun to incorporate the teachings of Anglin of adjusting, by a second voice feature adjuster, a specific value of the second additional voice feature to update the second additional voice feature which provides the benefit of personalizing audio playback of screen reading systems ([0002] of Anglin).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seung (US 20170255616 A1) as applied to claim 15 above, and further in view of Anglin (US 20060031073 A1). 

Regarding claim 17, Seung teaches all of the limitations as in claim 15.  
However, Seung does not explicitly teach, but Anglin teaches:
wherein the sound synthesizer performs voice synthesis on the automatic translation result, the updated hidden variable, and the updated second additional voice feature to output the personalized synthesis voice as an automatic interpretation result (see ¶ [0012 and 0014] citations of Anglin as in claim 8 above).
Seung and Anglin are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seung to incorporate the teachings of Anglin of wherein the sound synthesizer performs voice synthesis on the automatic translation result, the updated hidden variable, and the updated second additional voice feature to output the personalized synthesis voice as an automatic interpretation result which provides the benefit of personalizing audio playback of screen reading systems ([0002] of Anglin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659